Citation Nr: 1750323	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  09-13 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his son


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1973 to October 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, in which the RO assigned a 30 percent disability rating for radiculopathy of the left lower extremity secondary to his service-connected low back strain, effective from May 9, 2012. 

The Veteran testified before the Board at a videoconference hearing in February 2012.  A transcript of the hearing has been associated with the claims file.  

In December 2014, the Board remanded this claim for further development, and subsequent to such development, the Board in a June 2016 decision denied a rating in excess of 20 percent for low back strain for the period on appeal and denied an initial rating in excess of 30 percent for radiculopathy of the left lower extremity.  

The Veteran appealed the Board's June 2016 decision to the Court of Appeals for Veterans Claims (CAVC).  On September 19, 2017 the CAVC granted a joint motion for partial remand of the increased rating issue for radiculopathy of the left lower extremity, now rated as 30 percent disabling; the issue of an increased rating for low back strain was dismissed.  



FINDINGS OF FACT

Radiculopathy of the left leg has been manifested by symptoms most closely approximating moderately severe incomplete paralysis of the sciatic nerve.



CONCLUSION OF LAW

1.  The criteria for an initial evaluation of 40 percent for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  The Veteran's claim arises from an appeal of the initial evaluation of radiculopathy of the left lower extremity following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  

VA also has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file and the Veteran has not identified any outstanding and available treatment records to VA. 

Additionally, the Veteran was afforded VA examinations concerning the claim on appeal in May 2012 and October 2014.  As discussed below, the Board finds that the VA medical examinations obtained in this case are adequate, as they are predicated on consideration of the medical records in the Veteran's claims file, specific examination findings, and the Veteran's own contentions.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations has been met.  38 C.F.R. § 3.159(c)(4).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.


II.  Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

The Veteran's low back disability is associated with the radiculopathy of his left lower extremity.  VA rates the disability of radiculopathy as a disease of the peripheral nerves and the severity of the disability is based on whether there is full or complete paralysis or incomplete paralysis and the level of incomplete paralysis.  Incomplete paralysis indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis.  When the involvement is wholly sensory, the rating should be for the mild or, at most, the moderate degree.  There are many nerves of the lower extremities (legs) which can potentially be affected by radiculopathy; in this instance, both the May 2012 and October 2014 VA examinations identify the affected nerve as the sciatic nerve. 


III.  Increased Rating-Radiculopathy of the Left Lower Extremity

With respect to the evidence of record, the Veteran received a May 2012 VA examination for his low back disability.  During the examination, the VA examiner noted that the Veteran had decreased muscle strength in his left leg, absent deep tendon reflexes in his left knee and ankle, decreased sensory results in his left thigh, knee, ankle, and toes, and constant severe pain in his left lower extremity.  The VA examiner identified the left sciatic nerve as being involved in the Veteran's left lower extremity radiculopathy.  

The Veteran also received an October 2014 VA examination for peripheral nerve conditions.  The examiner noted that with respect to his left lower extremity, the Veteran had constant moderate pain, moderate paresthesias and/or dysesthesias, and moderate numbness.  The examiner indicated that the Veteran had moderate incomplete paralysis of the left sciatic nerve, and stated that the Veteran's "radiculopathy alone impairs activities like walking longer than half a mile and standing longer than half an hour."  

The Veteran's radiculopathy of the left lower extremity is currently rated as 30 percent disabling under Diagnostic Code 8521, for impairment of the external popliteal nerve.  Complete paralysis is characterized by foot drop and slight drop of the first phalanges of all toes, inability to dorsiflex the foot, inability to extend the proximal phalanges of the toes; inability to abduct the foot; weakened ability to adduct; and anesthesia covers the entire dorsum of the foot and toes; complete paralysis is rated as 40 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8521 (2016).  Mild incomplete paralysis is rated as 10 percent disabling; moderate incomplete paralysis as 20 percent disabling; and severe incomplete paralysis as 30 percent disabling.  Id.

The Board has considered whether a disability rating in excess of 30 percent is warranted under Diagnostic Code 8521.  As the Veteran is currently rated at 30 percent under Diagnostic Code 8521 for severe incomplete paralysis of the external popliteal nerve, the only higher rating available under that code would be for complete paralysis.  There is no evidence in the record that the Veteran experienced the symptoms contemplated by the code for complete paralysis of the external popliteal nerve.  Therefore, the evidence of record does not show that a rating in excess of 30 percent for radiculopathy of the left lower extremity is warranted under Diagnostic Code 8521 at any time during the period on appeal.  38 U.S.C.A. § 5110 (West 2014).  

The Board has also considered whether a higher disability rating would be warranted at any time during the appeal period under other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
As noted above, both the May 2012 and October 2014 VA examiners indicated that the left sciatic nerve was involved in the Veteran's left lower extremity radiculopathy, and Diagnostic Code 8520 addresses partial and complete paralysis of the sciatic nerve.  Complete paralysis is characterized by the foot dangling and dropping, with no active movement possible of the muscles below the knee, and flexion of the knee weakened or (very rarely) lost and is rated as 80 percent disabling.  38 C.F.R. § 4.124a.  Mild incomplete paralysis is rated as 10 percent disabling; moderate incomplete paralysis as 20 percent disabling; moderately severe incomplete paralysis as 40 percent disabling; and severe incomplete paralysis with marked muscular atrophy as 60 percent disabling.  Id.  As the Veteran is currently rated at 30 percent under Diagnostic Code 8521, the only higher ratings available under Diagnostic Code 8520 would be for complete paralysis, severe incomplete paralysis with marked muscular atrophy, or moderately severe incomplete paralysis.  

After a review of the entirety of the evidence, to include that set forth above, the Board finds that an initial disability rating of 40 percent is warranted for moderately severe incomplete paralysis of the left sciatic nerve under Diagnostic Code 8520.  The May 2012 VA examination indicated that the Veteran was experiencing constant, severe pain in his left leg, decreased muscle strength, absent deep tendon reflexes in his left knee and ankle, and decreased sensory results in his left thigh, knee, ankle, and toes.  The examiner also noted that the Veteran used a brace and cane regularly as a normal mode of locomotion.  This disability picture is consistent with one of moderately severe incomplete paralysis of the left leg.   

The evidence does not show a severe level of incomplete paralysis of the left leg, such as would warrant a still higher disability rating of 60 percent.  The specific levels of mild, moderate, moderately severe, and severe incomplete paralysis are not described with any particularity, making delineation between moderately severe and severe difficult at best.  The Board, however, notes that the code specifically contemplates marked muscular atrophy as an element associated with severe incomplete paralysis; both the May 2012 and October 2014 VA examiners indicated that the Veteran did not have muscle atrophy.  Therefore, the evidence of record does not show that a rating in excess of 40 percent for complete or incomplete paralysis of the left sciatic nerve is warranted at any time during the period on appeal.  

The Board has also considered whether the evidence reflects any indication of incomplete paralysis of the other nerves affecting the lower extremities.  Although the Veteran has reported pain and numbness and tingling in the entire left leg, the medical evidence of record has described nerve damage in terms of the sciatic nerve only.  Both the May 2012 and October 2014 VA examination reports included options to describe effects on any of the other lower extremity nerves and neither examiner indicated involvement of other nerves.  Therefore, the Board finds no evidence to support a separate disability rating with respect to any of those peripheral nerves. 

The Board has also considered whether staged ratings would be warranted; however, the evidence of record does not show that an evaluation in excess of 40 percent for radiculopathy of the left lower extremity is warranted at any time during the period on appeal.  38 U.S.C.A. § 5110 (West 2014); see also Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).



IV.  Extraschedular Considerations

Consideration has also been given to whether the schedular evaluations are inadequate, thus requiring that the AOJ refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321 (b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology and provided for higher ratings for more severe symptoms, such as severe incomplete paralysis or complete paralysis of the left lower extremity.  As the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the Veteran is also service connected for major depressive disorder, low back strain, right knee osteoarthritis, left knee patellofemoral syndrome, and the residuals of a left thumb fracture; however, there is no evidence that the combination of these disabilities resulted in an exceptional disability picture with regard to the disability currently on appeal.  Moreover, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

For these reasons, the Board finds that the preponderance of evidence is against referring this case for extraschedular consideration.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102.


ORDER

A 40 percent rating for radiculopathy of the left lower extremity is granted




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


